PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 9,689,370
Issue Date: June 27, 2017
Application No. 14/802,371
Filing or 371(c) Date: July 17, 2015
For: APPARATUS FOR CONVERTING WAVE MOTION ON A BODY OF WATER INTO ELECTRICAL POWER

:
:
:        DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed August 26, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(e) must be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C.§704. No further petition fee is required.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of  the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.

The petition fails to satisfy requirement (1). The statement of unintentional delay cannot be accepted because the petition was submitted without a proper signature. Petitioner’s attention is directed to 37 CFR 1.33(b), which states.

Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1)    A patent practitioner of record;
(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3)    The applicant (§ 1.42).Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

More specifically, 37 CFR 1.31 states, an applicant for patent may file and prosecute the applicant's own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant. The Office cannot aid in the selection of a patent practitioner.

An unsigned petition or one not properly signed by a person having authority to maintain the patent is not entered.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.






/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).